 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ANTHONY JOHN BLAKELY,                )   Case No. ED CV 15-2403-JVS (SP)
12                                        )
                          Petitioner,     )
13                                        )   ORDER ACCEPTING FINDINGS AND
                    v.                    )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
     JOE A. LIZARRAGA, Warden,            )
15                                        )
                          Respondent.     )
16                                        )
     ___________________________          )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
19 file, and the Report and Recommendation of the United States Magistrate Judge.
20 Petitioner has not filed any written Objections to the Report within the time
21 permitted. The Court accepts the findings and recommendation of the Magistrate
22 Judge.
23         IT IS THEREFORE ORDERED that Judgment will be entered denying the
24 Petition and dismissing this action with prejudice.
25
26 DATED: March 26, 2019                         ______________________________
                                                 HONORABLE JAMES V. SELNA
27                                               UNITED STATES DISTRICT JUDGE
28
